      Case: 4:18-cr-01030-ERW Doc. #: 2 Filed: 12/13/18 Page: 1 of 3 PageID #: 6



                                                                                                   f'ilED
                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI                                DEC 13 2018
                                          EASTERN DIVISION
                                                                                              U. S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF MO
                                                                                                     ST. LOUIS
 UNITED STATES OF AMERICA,                               )
                                                         )
               Plaintiff,                                )
                                                         )
 v.                                                      )
                                                         )
                                                               4:18CR1030 ERW/NAB
 BRANDON JUNGE,                                          )
                                                         )
              Defendant.                                 )


                                                  INDICTMENT

                                                   COUNT I

         The Grand Jury charges that:

At all times pertinent to the charges in this indictment:

         1.     Federal law defined the term

                (a)         "minor" to mean any person under the age of eighteen years (18 U.S.C. §

                            2256(1));

                (b)     \"sexually explicit conduct" to mean actual or simulated--

                            (i)     sexual intercourse, including ge.µital-genital, anal-genital, oral-

                                    genital, oral-anal, whether between persons of the same or opposite

                                    sex,

                            (ii)    bestiality,

                            (iii)   masturbation,

                            (iv)    sadistic or masochistic abuse, or

                            (v)     lascivious exhibition of the genitals or pubic area of any person (18
  Case: 4:18-cr-01030-ERW Doc. #: 2 Filed: 12/13/18 Page: 2 of 3 PageID #: 7



                               U.S.C. §2256(2)(A));

               (c)     "computer" to mean an electronic, magnetic, optical, electrochemical or

                       other high speed data processing device performing logical, arithmetic or
                                                              \

                       storage functions, including any data storage facility or communications

                       facility directly related to or operating in conjunction with such device.

                       (18 U.S.C.§2256(6));

               (d)     "child pornography" to mean any visual depiction, including any

                       photograph, film, video, picture, or computer or computer-generated

                       image or picture, whether made or produced by electronic, mechanical, or

                       other means, of sexually explicit conduct, where--

               (A)     the production of such visual depiction involves the use of a minor

                       engaging in sexually explicit conduct; or

               (C)     such visual depiction has been created, adapted, or modified to appear that
                                                                         1




                       an identifiable minor is engaging in sexually explicit conduct. ·(18

                       U.S.C.§2256(8)).

       2.      The "Internet" was, and is, a computer communications network using interstate

               and foreign lines to transmit data streams, including data streams used to store,

               transfer and receive graphic files.

       3.      Between on or about April 13, 2018 and April 17, 2018, in the Eastern District of

Missouri, and elsewhere,

                                       BRANDON JUNGE,

       the defendant herein, knowingly distributed, by using any means or facility of interstate

and foreign commerce, a graphic image and video files which contained child pornography,

including, but not limited to, the following:
                                                     2
  Case: 4:18-cr-01030-ERW Doc. #: 2 Filed: 12/13/18 Page: 3 of 3 PageID #: 8



   1. "2e5141b4e2f4643fd5a5a804b715af5a" - a graphic image file depicting two prepub~scent

       female minor child with one minor child in a lascivious display of genitals;

   2. "5005.JPG" with MD5 Hash Value: "aa89664e6160b8'72cc874250de0a863c" - a graphic image

       file depicting one prepubescent minor female holding a pink shawl while in a lascivious display

       of her genitals;

   3. "5005.JPG" with MD5 Hash Value: "6944304b5ce44e5d4cdeee27959785a8" - a graphic image

       depicting a minor female prepubescent child in a lascivious display of genitals.

In violation of Title 18, United States Code, Section 2252A(a)(2)(B).




                                                        A TRUE BILL.




                                                        FOREPERSON

JEFFREY B. JENSEN
United States Attorney



COLLEEN C. LANG, #56872MO .
Assistant United States Attorney




                                                   3
